                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Statesville Division
                             Civil Action No.: 5:21-cv-15

 MELISSA BETH KROKSON, BENTLEY )
 KROKSON, and BMD MAC & CHEESE, )
 LLC,                           )
                                )
                 Plaintiffs,    )
           vs.                  )                      DEFENDANT MAC AND CHEESE
                                )                   FRANCHISE OPERATIONS, LLC D/B/A
 MAC AND CHEESE FRANCHISE )                         I HEART MAC & CHEESE’S CONSENT
 OPERATIONS, LLC, D/B/A I HEART )                    MOTION FOR EXTENSION OF TIME
 MAC & CHEESE,                  )
                                )
                 Defendant.     )

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Mac and Cheese Franchise

Operations, LLC d/b/a I Heart Mac & Cheese (“Defendant”) respectfully moves this Court for a

twenty-one (21) day extension of time, through and including Wednesday, March 3, 2021, within

which to answer or otherwise respond to Plaintiffs’ Amended Complaint. In support of this

Motion, Defendant submits to the Court as follows:

       1.      Plaintiffs filed their Complaint (the “original Complaint”) in the General Court of

Justice, Superior Court Division, of Iredell County, North Carolina on November 16, 2020 and

caused a summons (the “original Summons”) to be issued in Case No. 20-CVS-2807 (the “State

Court Proceeding”). (Dkt. No. 1-1, -2.)

       2.      On December 7, 2020, Plaintiffs filed an Amended Complaint (the “Amended

Complaint”) and caused an Alias and Pluries Summons (the “A&P Summons”) to be issued in the

State Court Proceeding. (Dkt. No. 1-3, -4.)

       3.      Defendant first received a copy of the Amended Complaint and A&P Summons on

January 4, 2021. Defendant was not served with the original Complaint or the original Summons.


                                                1

       Case 5:21-cv-00015-KDB-DCK Document 3 Filed 02/05/21 Page 1 of 4
       4.      Defendant filed a timely Notice of Removal pursuant to 28 U.S.C. §§ 113(c), 1332,

1441 and 1446 on February 3, 2021. (Dkt. No. 1.)

       5.      Pursuant to Rule 81(c)(2) of the Federal Rules of Civil Procedure, Defendant has

seven days after the Notice of Removal was filed to answer or otherwise respond to the Amended

Complaint, making Defendant’s responsive pleading due on or before February 10, 2021.

       6.      Accordingly, the time for Defendant to answer or otherwise respond to Plaintiffs’

Amended Complaint has not yet expired.

       7.      Defendant has not previously moved for an extension of time to respond to the

Amended Complaint.

       8.      In order to allow Defendant sufficient time to fully analyze the allegations and

claims asserted in Plaintiffs’ Amended Complaint and to prepare a response, Defendant requests

a twenty-one (21) day extension of time from February 10, 2021, through and including March 3,

2021, within which to answer or otherwise respond to the Amended Complaint.

       9.      This Motion is not for the purpose of delay and is made in good faith.

       10.     Defendants’ counsel has conferred with Plaintiffs’ counsel regarding the requested

extension of time, and Plaintiffs’ counsel consents to this motion.

       WHEREFORE, pursuant to Rule 6 of the Federal Rules of Civil Procedure, Defendant

respectfully requests that this Court enter an order setting its deadline to answer or otherwise plead

to Plaintiffs’ Amended Complaint through and including Wednesday, March 3, 2021.




                                                  2

       Case 5:21-cv-00015-KDB-DCK Document 3 Filed 02/05/21 Page 2 of 4
This the 5th day of February, 2021.




                                      Respectfully submitted,


                                      /s/ William M. Butler
                                      Robert C. Bowers
                                      N.C. Bar No. 23009
                                      William Medearis Butler
                                      N.C. Bar No. 49116
                                      MOORE & VAN ALLEN PLLC
                                      100 North Tryon Street, Floor 47
                                      Charlotte, NC 28202-4003
                                      Telephone:      (704) 331-1000
                                      Facsimile:      (704) 339-5964
                                      Email: bobbybowers@mvalaw.com
                                              billbutler@mvalaw.com

                                      ATTORNEYS FOR DEFENDANT




                                         3

Case 5:21-cv-00015-KDB-DCK Document 3 Filed 02/05/21 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day I electronically filed the foregoing document with the Clerk

of Court using the CM/ECF system. I further certify that on this day the foregoing document was

sent via U.S. Mail, postage prepaid, and addressed as follows to the following counsel for Plaintiff:

                       Joe Dye Culik
                       Dye Culik PC
                       6000 Fairview Rd., Suite 1200
                       Charlotte, North Carolina 28210

Dated: February 5th, 2021

                                      By:     /s/ William M. Butler
                                              William M. Butler




                                                 4

       Case 5:21-cv-00015-KDB-DCK Document 3 Filed 02/05/21 Page 4 of 4
